Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US20190293494) in view of Kubota (US20150355643), further in view of Robillard (US8311764).
Regarding claim 1, Mao teaches a smart home device, comprising:
A temperature sensor (Figure 5: 323);
One or more energy consuming subsystems (Figure 5: 364, 362, 366);
One or more processors programmed to perform operations (¶70), comprising
Receiving a temperature measurement from the temperature sensor for an ambient environment surrounding the temperature sensor (Figure 8: 808);
Receiving one or more inputs from the one or more energy consuming subsystems representative of an amount of electrical power being consumed by the one or more energy consuming subsystems (Figure 8: 802/804/806);
providing the one or more inputs from the plurality of energy-consuming subsystems to a model that is trained to calculate an effect of the power-consuming activity of the one or more energy-consuming subsystems on the temperature measurement from the temperature sensor (¶66);
and calculating an estimate of the temperature of the ambient environment by compensating the temperature measurement from the temperature sensor using the effect of the power-consuming activity of the one or more energy-consuming subsystems (¶66).
Mao does not explicitly recite where the amount of electrical power consumed by the one or more subsystems is representative of a measured amount of electrical power or wherein the measured amount of electrical power being consumed is a measurement of the overall power consumed by the smart home device as a whole.
However, it is known that the amount of heat generated by an electrical component is calculable from a measured amount of electrical power consumed by the component (¶113 of Kubota) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to calculate the amount of heat generated from the one or more energy consuming subsystems via the measured amount of electrical power utilized by the subsystems in order to garner an accurate temperature of the one or more subsystems to provide to the model in Mao.
Furthermore, Robillard discloses estimating the ambient temperature by receiving inputs from one or more energy consuming subsystems representative of power consumption where the input is a measurement of the overall power consumed by a computing device as a whole (col. 3, lines 1-10, col. 4, lines 35-48, col. 5, lines 21-30) thereby not requiring external ambient temperature sensors (col. 1, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the overall power consumed by the smart-home device as a whole in the ambient temperature estimation in Mao in order to garner a more accurate estimation and eliminate any need for external temperature sensor placement.
Regarding claim 2, Mao as modified teaches all of the limitations of claim 1, but does not teach wherein the smart home device does not include temperature sensors in addition to the ambient temperature sensor.
However, it is known that the amount of heat generated by a component can be predicted via a measurement of the amount of electrical power consumed (¶113 of Kubota) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to remove the additional temperature sensors of Mao and to replace their inputs with predicted values of temperature generated via the determination of consumed electrical power and heat generation in order to reduce the number of necessary accessory components within the device.
Regarding claim 3, Mao as modified teaches all of the limitations of claim 1, wherein
The model is executed by the smart home device (¶66, ¶70).
Regarding claim 4, Mao as modified teaches all of the limitations of claim 1, wherein
The model is executed by a server that is in communication with the smart home device (¶59).
Further regarding claim 4, Applicant did not traverse the Official Notice taken in the Office Action dated 04/13/2022 regarding the statement that it is old and well known to utilize servers to offload model computations in order to offload intensive calculations from the base device. Therefore, it is taken as Applicant Admitted Prior Art.
Regarding claim 5, Mao as modified teaches all of the limitations of claim 1, wherein
The smart home device comprises a thermostat (Figure 1).
Regarding claim 6, Mao as modified teaches all of the limitations of claim 1, wherein
The smart home device comprises a digital home assistant (Figure 1).
Regarding claim 8, Mao as modified teaches all of the limitations of claim 1, wherein
The measured amount of electrical power being consumed by the one or more energy consuming subsystems comprises a measurement from a main power railed sourced from a power supply of the smart home device (¶3, the relay is a main power rail connected to a power supply).
Regarding claim 9, Mao as modified teaches all of the limitations of claim 1, wherein
The measured amount of electrical power being consumed by the one or more energy consuming subsystems comprises devices represents an amount of energy converted to heat by the one or more energy consuming subsystems, which heat affects the temperature measurement from the temperature sensor (¶66, see rejection of claim 1 as well).
Regarding claim 14, the apparatus of claim 1 as taught by Mao as modified performs the method of claim 14. See rejection of claim 1 and at least ¶66 of Mao.
Regarding claim 15, Mao as modified teaches all of the limitations of claim 14, wherein
The model comprises an estimator that receives the one or more inputs from the one or more energy consuming subsystems and the temperature measurement from the temperature sensor and provides the estimate of the temperature of the ambient environment (¶66).
Regarding claim 16, Mao as modified teaches all of the limitations of claim 15, further comprising:
Generating the estimator by training a thermal model of a smart-home device that houses the temperature sensor (¶66, Figure 8).
Regarding claim 18, Mao as modified teaches all of the limitations of claim 14, wherein
The temperature sensor and the one or more energy consuming subsystems are part of a smart home device (Figure 1).
Regarding claim 19, Mao as modified teaches all of the limitations of claim 14, wherein
The one or more energy consuming subsystems comprises a main power rail monitor (¶3, the relay is a power rail and its effect on temperature is input into the model, therefore it is monitored, see ¶70, where the monitoring can be done onboard, e.g. on the CPU).
Regarding claim 20, Mao as modified teaches all of the limitations of claim 14, wherein
The model is executed by a smart home device (Figure 1, ¶66).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US20190293494) in view of Kubota (US20150355643), further in view of Robillard (US8311764), further in view of Williams (US20140015423).
Regarding claim 10, Mao as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 10.
However, Williams discloses the utilization of a solid state switching circuit that switches a power supply from an external environmental system to an onboard battery (Figure 8a: switch 113 and battery 17) in order to power the device during a power outage (¶80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a switch and battery in Mao in order to allow the device to run during power outages.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US20190293494) in view of Kubota (US20150355643), further in view of Robillard (US8311764), further in view of Modi (US20140324232A1).
Regarding claim 11, Mao as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 11.
However, Modi teaches wherein
the one or more inputs from the one or more energy consuming subsystems comprises a record of commands sent from the processor to the at least one of the one or more energy consuming subsystems indicating when the at least one of the one or more energy consuming subsystems was operating (¶91, high power operation is detected for a certain amount of time before initiating correction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a methodology for modeling in Mao in order to verify that a high power condition indeed exists and can have a substantial effect on the temperature sensor reading.
Regarding claim 12, Mao as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 12.
However, Modi teaches wherein
the one or more inputs from the one or more energy consuming subsystems comprises a record of commands sent from the performance monitor that is integrated with at least one of the one or more energy consuming subsystems (¶91, high power operation is detected for a certain amount of time before initiating correction, such a monitor can be considered an integrated performance monitor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a methodology for modeling in Mao in order to verify that a high power condition indeed exists and can have a substantial effect on the temperature sensor reading.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US20190293494) in view of Kubota (US20150355643), further in view of Robillard (US8311764), further in view of Martinez (US20220026086A1).
Regarding claim 13, Mao as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 13.
However, Martinez discloses wherein the one or more inputs from the one or more energy consuming subsystems comprises a current measurement from an internal telemetry system of at least one of the one or more energy consuming subsystems (¶45, ¶79-81).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a measurement in Mao in order to garner an accurate depiction of heat generation and power consumption in Mao.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US20190293494) in view of Kubota (US20150355643), further in view of Robillard (US8311764), further in view of Hong (US20140355650A1).
Regarding claim 17, Mao as modified teaches all of the limitations of claim 16, but does not teach utilizing an integrator per claim 17.
However, Hong discloses utilizing an analog to digital converter (ADC) comprising a continuous time integrator (claim 4) to provide a temperature signal (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize such an ADC in providing the ambient temperature signal to Mao as modified in order to smooth the temperature signal.
Response to Arguments
Applicant’s arguments filed 11/07/2022 have been fully considered.
Applicant has argued that Mao does not teach where the measured electrical power consumed by the one or more energy-consuming subsystems comprises a measurement of the overall power consumed by the smart home device as a whole. The Examiner generally agrees with Applicant’s analysis, however Mao is not relied upon to teach this feature, and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763